DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
2.	The terminal disclaimer filed on 03/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/08/2003 (see Date of Continuation on BIB) has been reviewed and is accepted.  The terminal disclaimer has been approved on 03/01/2021.

Response to Arguments
3.	Applicant's arguments with respect to claims 1-8 have been considered but are moot in view of the new ground(s) of rejection. 

4.	Applicant amended claims 1-3.
5.	Applicant newly added claims 5-8.

Claim - 35 USC § 101
6.	Claims 5-8 recites “A non-transient computer-readable medium” are deemed in compliance with the requirement of 35 U.S.C. 101, and are eligible claims.



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Molne (US 5,999,811), hereinafter “Molne“, in view of Cooper et al (US 7,542,451), hereinafter “Cooper“, and further in view of Barksdale (US 7,457,777), hereinafter “Barksdale”.
Regarding claim 1, Molne teaches a mobile device (Figure 2 teaches a mobile station) comprising: 
a display (Figure 2 shows other components, inherently includes a display); 
a memory; at least one processor (Figure 2 show CPU); and 
executable instructions stored in the memory, the executable instructions, when executed by the at least one processor (Figure 2), 
one or more remote servers to receive mobile network carrier option data for the mobile device (col. 2, lines 5-41 teaches the service provider reads on remote server that support the data option), wherein the one or more remote servers are operated by an entity that is not a mobile network carrier identified by the mobile network carrier option data (col. 2, line 5 to col. 3 line 55 teaches the preferred roaming selection list identifies and prioritizes networks/operators to which that mobile station can be connected); 
Molne does not explicitly teach (ii) display on the display, based on the received mobile network carrier option data, a user interface presenting a plurality of mobile network carriers; and 
(iii) in response to a selection, by the user of the mobile device from the user interface, of one of the plurality of mobile network carriers, cause the mobile device to be activated for use with the selected one of the plurality of mobile network carriers and enable access by the mobile device of wireless communication services provided by the selected one of the plurality of mobile network carriers for a service plan offered by the selected one of the plurality of mobile network carriers.  
Cooper, in the same field of endeavor, teaches (ii) display on the display, based on the received mobile network carrier option data (col. 4, lines 1-55 teach displayed roaming indicator such as preferred roaming list), a user interface presenting a plurality of mobile network carriers; and (iii) in response to a selection, by a user of the mobile device from the user interface, of one of the plurality of mobile network carriers (col. 9, lines 10-50), cause the mobile device to be activated for use with the selected one of the plurality of mobile network carriers and enable access by the mobile device of one of the plurality of mobile network carriers for a service plan offered by the selected one of the plurality of mobile network carriers (col. 11, line s1-60 teaches preferred roaming list may be updated/selected in the normal manner by an Over-the-Air Service Provisioning Function (OTAF). The Over-the-Air Service Provisioning is a function on the network side responsible for service provisioning and parameter administration. The Over-the-Air Service Provisioning may invoke and control an Over-the-Air Parameter Service Provisioning (OTASP) and an Over-the-Air Parameter Administration (OTAPA) functionality and messaging protocol to update the preferred roaming list of a mobile station, which reads on the mobile device to be activated with the selected a service plan).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Molne to Cooper, in order to provide a communication techniques that supporting the international roaming among the communication networks via over the air signaling (as suggested by Cooper on col. 1, line 16 to col. 2, line 20).
Molne and Cooper do not explicitly teach the network carrier option data for selection by a user of the mobile device.
Barksdale, in the same field of endeavor, teaches the network carrier option data for selection by a user of the mobile device (Barksdale col. 1, lines 29-51 teaches the cellular telephone service and the like as provided by a cellular telephone service provider which a user typically selects a cellular telephone service package from among 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Molne and Cooper to Barksdale, in order to provide a service package from among a plurality of service packages, where the service package implements a service and defines a number of service units that may be employed in connection with the service that supporting such as local service, regional service, national service, international service for user convenient (as suggested by Barksdale on col. 1, lines 29-56).

Regarding claims 2 and 6, the combination of Molne, Cooper and Barksdale teach the mobile device of claims 1, 5, Molne further teaches wherein the executable instructions, when executed by the at least one processor, further cause the mobile device to communicate with the one or more remote servers to receive settings data for the mobile device (col. 2, lines 5-41 teaches the service provider reads on remote server that support the data service/plan).  

Regarding claims 3 and 7, the combination of Molne, Cooper and Barksdale teach the mobile device of claim 2, 6, Molne further teaches wherein the settings data includes a preferred roaming list (col. 3, lines 1-45 teaches a preferred roaming list).  

Regarding claims 4 and 8, the combination of Molne, Cooper and Barksdale teach the mobile device of claims 1, 5, Molne further teaches wherein the mobile device is a mobile phone Molne further teaches (Abstract teaches the mobile station.

Regarding to claim 5, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641